Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 5/13/2022, which was received 8/11/2022. Acknowledgement is made to the amendment to claims 21,22,26,28,29,33,34,35,36 and 40. Applicant’s amendment and remarks have been carefully considered, but were not persuasive, therefore, the previous rejection is restated below modified as necessitated by amendment. Applicant requests that the Double Patent rejection be held in abeyance till allowable subject matter is identified. The examiner has added a note to the rejection below.                                                                                                                                                                     
Drawings
	The request to enter the replacement drawing sheets received 6/9/2021 cannot be accomplished at this time since the amended drawing were not available in the file.

Double Patenting
Per applicant’s request in the reply filed 8/11/2022 the Double Patent rejection will be held in abeyance till allowable subject matter is identified.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/082,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims uses the same concept of identifying virtual hubs and using an exchange to buy and sell exchange a commodity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
          16/397,685


21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server,

determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the tutoring attribute data provide substitutability between first and second tutoring units of one or more tutoring units; 

determining a tutoring exchange for the one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and

storing the tutoring exchange on a second database server.
                     17/082,254

21. (New) A method, comprising:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations;
determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles; and
providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs, 
wherein: the one or more toll capacity units correspond to one or more predetermined spaces disposed within the one or more virtual hubs, 
wherein the one or more predetermined spaces are subject to one or more tolls; and
the toll capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server,

determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the tutoring attribute data provide substitutability between first and second tutoring units of one or more tutoring units; 

determining a tutoring exchange for the one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and

storing the tutoring exchange on a second database server.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the determining virtual routes from virtual hubs, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “determining and receiving” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server,

determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the tutoring attribute data provide substitutability between first and second tutoring units of one or more tutoring units; 

determining a tutoring exchange for the one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and

storing the tutoring exchange on a second database server.

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a virtual hub, virtual route and exchange, are recited at a high-level of generality (i.e., as a generic server performing a generic server function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as an exchange).  For example, stating that there are virtual hubs, routes and an exchange, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from bidder
and presents information related to and auction) see Symantec, TLI
Communications, OIP Techs
- storing and retrieving information in memory (e.g. storing data and making
determinations based on the data) see Versata, OIP Techs
- Use of generic components set up geo-maps with another entity. see West     View Research LLC v Audi AG 

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 28 and 35 are a system and computer medium reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22-27, 29-34 and 36-40 are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:


wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof, and further comprising generating a forward commodity contract between a first user and the second user of the plurality of users based on the received tutoring attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between the first and second tutoring units, and wherein the first and second tutoring units comprise a uniform specification.
wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof.
receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof.
generating an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof.
generating a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof, and wherein the one or more tutoring units comprise one or more commodity contract specifications.
wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs, and wherein the respective first and second virtual hubs are formed based on, and the origin location data and destination location data correspond to, global positioning system (GPS) coordinate data.


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23,26,28-30,33,35-37,40 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, (US PGPUB 20190066528) in view of Beaurepaire (PG PUB 20200173808) and further in view of Jamail (US PG PUB 20180365598).

In regards to claim 21, Hwang discloses a method, comprising: receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network (Beaurepaire, FIG 2, wireless network to internet), wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Hwang, para 0027, “In step S2, the server 2 receives, from the tutee-side electronic device 1, a tutee request corresponding to the tutee case for filtering the tutor user registrations. After the server 2 receives the tutee request, in step S3, the server 2 calculates, for each of the tutor user registrations, a commuting distance between the lecturing location and the tutor location thereof with reference to the map information. The calculation of the commuting distance based on known addresses (or GPS coordinates or the like) of the lecturing location and the tutor location and a map covering these locations should be well known in the art, and therefore relevant details will not be provided herein for the sake of brevity”);
determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server (Beaurepaire, mapping platform stores data).
Hwang teaches identifying origin and destination locations with regards to tutor and tutee from a market[lace that matches requests with listing from tutors, but does not specifically mention determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub. Beaurepaire teaches determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Beaurepaire, para 0007, “ compute one or more intermodal navigation routes between the ranked mobility hubs and a destination of the user based on the parking recommendation data, and render the computed intermodal navigation routes on the output interface to provide navigation assistance to the user for navigating towards the destination, where each of the intermodal navigation routes is static or dynamic. The intermodal navigation routes are dynamically computed by the processor, in cases where a mobility hub or shared vehicles in a mobility hub become unavailable. The processor may be further configured to dynamically update the cluster of at least two shared vehicles from the shared vehicles in vicinity of the parking location into one or more mobility hubs based on the predefined criteria. The processor may be further configured to dynamically update the rank of each of the dynamically updated mobility hubs based on the hub rating parameters. The processor may be further configured to render a visualization of the mobility hubs on the output interface as a list and/or location markers in a mapping application”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Hwang, determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub as is taught by Beaurepaire, since this will allow for alternative tutoring products to be clustered into hubs for consideration that meet the students preference criteria.. 
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Hwang, FIG 2, Beaurepaire, “ the user is allowed to rank the mobility hubs based on match between the user preferences and the attributes and services provided by the mobility hubs. In such embodiments, the data communication module 302 may also receive the ranks for the mobility hubs from the user. In an embodiment, the data communication module 302 receives cluster radius of a mobility hub to be formed from the user. Cluster radius refers to distance between a parking spot in the vicinity of the mobility hub and farthest of the shared vehicles to be clustered into the mobility hub.”);
wherein the tutoring attribute data provide substitutability between first and second tutoring units of one or more tutoring units (Jamail, para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”);
The combination of Hwang and Beaurepaire teaches a server where listing information is stored and matching is done between a buyers needs and sellers skills and location, but does not specifically mention determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub. Jamail teaches a …exchange for one or more …units based on the plurality of virtual hub routes and the … attribute data, wherein the one or more …units correspond to the available… from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Jamail para 0007, “an automated electronic marketplace for parking space rentals offered by numerous hosts who own or control parking spaces in an area. Disclosed subject matter provides apparatuses, systems and methods for owners or lessors of parking spaces to inform drivers of availability, pricing and locations of parking spaces, perform transactions to rent parking spaces to drivers, and provide authorized access to rented parking spaces for drivers”). It would have been obvious to include in the combination of Hwang and Beaurepaire an…exchange for one or more …units based on the plurality of virtual hub routes and the … attribute data, wherein the one or more …units correspond to the available… from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub as is taught by Jamail since this will allow for a marketplace for users to efficiently buy and sell tutoring services;
storing the tutoring exchange on a second database server (Beaurepaire, FIG 2, mapping platform stores data that is used at second database 210 “services platform”).

In regards to claim 22, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof (Hwang, para 0026, “In step S1, the server 2 receives a tutee case that includes a lecturing location and a subject demand from the tutee-side electronic device 1 corresponding to the tutee user. The lecturing location can be a home address of the tutee user, and the subject demand is a subject of study the tutee user wishes to hire a tutor for, and can be, e.g., junior high school math or senior high school English, but the disclosure is not limited in this respect”); and further comprising
generating a forward commodity contract between a first user and the second user of the plurality of users based on the received tutoring attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between the first and second tutoring units, and wherein the first and second tutoring units comprise a uniform specification (see response to claim 28 and Jamail para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”).

In regards to claim 23, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (Hwang, par 0032, English).

In regards to claim 26, the combination of Hwang, Beaurepaire and Jamail teach generating a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof (Hwang, para 0029, “In step S4, the server 2 determines whether the tutor user registrations include a target tutor user registration that is one of the tutor user registrations whose lecturing subject matches the subject demand and the commuting distance calculated for which is not greater than the commuting distance limit thereof”); and wherein the one or more tutoring units comprise one or more commodity contract specifications (Chaudhary, para 0024, “each proposed agenda may include pricing information generated by a price and contract manager 28. Pricing information for each charging operation may be based on pricing rules established by each station 32, rules for the entire network, or any other way. In one illustrative embodiment, a bidding platform may be provided to allow multiple EV operators to bid on a charging operation. In this manner, charging stations 32 experiencing higher demand or along more preferred routes can obtain a premium price. This also allows EV operators to balance cost and travel time. Note that due to the fluid nature of the supply and demand, the availability and pricing of presented scheduling options may change quite rapidly as EVs 13 fill up the schedule during busy time periods. Regardless, once an agenda and price is “accepted” by an EV 13, the price and contract manager 28 creates a binding contract, guaranteeing the EV 13 a charging window at each station specified in the selected agenda”).


In regards to claim 28, the combination of Hwang, Beaurepaire and Jamail teach computing system, comprising: one or more processors; and
one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, 
wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
store virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
wherein the tutoring attribute data provide substitutability between first and second tutoring units of the one or more tutoring units;
determine a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, and store the tutoring exchange on a second database server. (see response to claim 21).

In regards to claim 29, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof, and further comprising generating a forward commodity contract between a first user and the second user of the plurality of users based on the received tutoring attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between the first and second tutoring units, and wherein the first and second tutoring units comprise a uniform specification. (see response to claim 22).

In regards to claim 30, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (see response to claim 23).

In regards to claim 33, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to generate a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof, and wherein the one or more tutoring units comprise one or more commodity contract specifications (see response to claim 26).


In regards to claim 35, the combination of Hwang, Beaurepaire and Jamail teach non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
store virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the tutoring attribute data provide substitutability between first and second tutoring units of one or more tutoring units; and
determine a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub;
storing the tutoring exchange on a second database server. (see response to claim 21).

In regards to claim 36, the combination of Hwang, Beaurepaire and Jamail teach wherein the tutoring attribute data comprises tutoring type, purchase price, tutoring availability, tutoring location, or combinations thereof; further comprising generating a forward commodity contract between a first user and the second user of the plurality of users based on the received tutoring attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between the first and second tutoring units, and wherein the first and second tutoring units comprise a uniform specification (see response to claim 22).

In regards to claim 37, the combination of Hwang, Beaurepaire and Jamail teach wherein the available tutoring comprises tutoring with respect to calculus, derivatives, continuity, vectors, polar coordinates, integrals, differential equations, linear algebra, English, French, literature, algorithms, functions, limits, Java, Python, patent law, resumes, physics, or combinations thereof (see response to claim 23).


In regards to claim 40, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to generate a priority queue of the one or more tutoring units using the tutoring exchange, wherein the priority queue orders the one or more tutoring units based on tutoring type, tutoring distance, tutoring price, tutoring availability, or combinations thereof, thereof, and wherein the one or more tutoring units comprise one or more commodity contract specifications (see response to claim 26).

Claims 24,25,27,31,32,34,38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, (US PGPUB 20190066528) in view of Beaurepaire (PG PUB 20200173808) and further in view of Jamail (US PG PUB 20180365598) and further in view of Chaudhary (US PG PUB 20190160958).

In regards to claim 24, the combination of Hwang, Beaurepaire and Jamail teaches a seller placing offers for a service and buyers searching for those offers to find matches to their request criteria, but does not specifically mention receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof. Chaudhary teaches receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof. (Chaudhary, para 0032, “a bidding platform may be utilized in which the highest bidder is awarded a proposed agenda. For example, a timed auction may be presented where the operator can bid a price they will pay (or set of prices for different stations) for an agenda that can potentially fulfill requests for multiple EV operators. At the end of the auction, the highest bidder wins the agenda and auction process can be repeated for other agenda”). It would have been obvious to a person having ordinary skill in the ar6ta the time of the invention to include in the combination of Hwang, Beaurepaire and Jamail. It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Hwang, Beaurepaire and Jamail receiving transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof as is taught by Chaudhary, since this will allow the use of an efficient system of auctioning to arrive at a price that is acceptable to both the buyer and seller.

In regards to claim 25, the combination of Hwang, Beaurepaire and Jamail teach generating an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (Beaurepaire, para 0055, “…to receive an indication of a user input. In some example embodiments, the system 200 may include a user interface 206 that communicates with the processor 304 and displays input and/or output of the mapping platform 106. As such, the user interface 206 may include a display and, in some embodiments, may also include a keyboard, a mouse, a joystick, a touch screen, touch areas, soft keys, one or more microphones, a plurality of speakers, or other input/output mechanisms”).

In regards to claim 27, the combination of Hwang, Beaurepaire and Jamail teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Beaurepaire, para 0006, “identify the parking location along a route to a destination of the user and cluster at least two shared vehicles in vicinity of the identified parking location into the mobility hubs based on service boundaries defined by shared vehicle service providers”);
and wherein the respective first and second virtual hubs are formed based on, and the origin location data and destination location data correspond to, global positioning system (GPS) coordinate data (Beaurepaire, para 0043, “Parking assistance systems, for example, ParkNav® of AI Incube Inc. or Parkopedia® of ETCM Ltd., provide parking availability prediction services. The parking assistance systems may employ prediction models to render predictions on availability of parking spots for each link within a geographical area. The data communication module 302 may also receive parking spot availability data at a point in time on querying the parking assistance systems via an API. The data communication module 302 may receive number of shared vehicles available in a service area at a point in time from the shared vehicle service providers. The position determination module 306 embodied in the processor 304 may determine relative positions between the shared vehicles in the vicinity of at least one parking location, that is, an on-street parking spot or an off-street parking spots using the sensor data received from the shared vehicle service providers and parking availability data from the parking assistance systems. The position determination module 306 computes the relative positions between the vehicle 202, personal vehicle or shared vehicle of the user and other shared vehicles and the relative positions between the shared vehicles and parking spots using the location data of the shared vehicles and the parking spots. The position determination module 306 may determine the relative positions of the shared vehicles using beacons, GPS co-ordinates of the shared vehicles, etc. The positions and availability of the shared vehicles are obtained from the shared vehicle service providers through their own APIs, as the shared vehicles report their locations and the shared vehicle service providers manage availability of the shared vehicles. The position determination module 306 may select a set of relevant shared vehicles from the shared vehicles in the vicinity, within a predetermined or user defined range, to on-street parking facilities or off-street parking facilities that are marked available by a parking assistance system. The position determination module 306 may determine a distance of the selected set of shared vehicles from a next available parking position”).

In regards to claim 31, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to receive transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof (see response to claim 24).

In regards to claim 32, the combination of Hwang, Beaurepaire and Jamail teach wherein the one or more memory further comprises program instructions executable by the one or more processors to generate an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (see response to claim 25).

In regards to claim 34, the combination of Hwang, Beaurepaire and Jamail teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs; and wherein the respective first and second virtual hubs are formed based on, and the origin location data and destination location data correspond to, global positioning system (GPS) coordinate data. (see response to claim 27).

In regards to claim 38, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to receive transaction input data from the plurality of users, wherein the transaction input data comprises data corresponding to one or more bid prices and one or more offer prices for the one or more tutoring units, acceptance of a respective bid price or a respective offer price, or combinations thereof (see response to claim 24).

In regards to claim 39, the combination of Hwang, Beaurepaire and Jamail teach wherein the plurality of computer-executable instructions which, when executed by a computer, further cause the computer to generate an interface on a computing device, wherein the interface is configured to receive the transaction input data, and wherein the transaction input data comprises fixed input data, visual input data, audio input data, or combinations thereof (see response to claim 25).


Response to USC 101 Arguments
Step 2A, Prong 1:
Applicant argues that the feature “determining or storing (e.g., determine or store) a tutoring exchange for the one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data”. The examiner disagrees and notes that the feature clearly is related to sales of tutoring services in a sales environment, thus the feature may be categorized as “Certain methods of organizing human behavior”.

Applicant argues that the combination of steps are not abstract and cannot be performed other than by a machine. The examiner disagrees and notes that the steps can clearly be done without the aid of a computer and that the claims amount to nothing more than instructions to apply the abstract idea to well-known generic computer capabilities and therefore, does not render the abstract idea eligible (see MPEP 2106.05(f).

Step 2A, Prong 1:
Applicant argues on page 11 that the invention is directed to “…determination and the storage thereof of an exchange, namely, a tutoring exchange”. The examiner disagrees and directs applicant’s attention to MPEP 2106.05 (a) TLI communications “Gathering and analyzing information using conventional techniques is not sufficient to show improvement to technology.

Applicant argues that “specific derived steps performed to carry out the inventive aspects as claimed, and that such concepts only exist due to the particular technical implementation including: receiving of location data from a user, the determination of virtual hubs, the storage of virtual hub location data, as well as the determination of one or more virtual hub routes. Furthermore, such claimed limitations cannot be performed by one or more individuals and would inherently require specific machine implementation for operation”. The examiner disagrees and notes there is no technical improvement and the steps can be done by hand. Applicant’s specification does not state that these steps create a technical improvement and the examiner notes that collecting data representative of a hub grouping, storing the data and determining routes are clearly steps that can be performed by a human without the use of a computer. 

Applicant argues that “In addition, Applicant submits that dependent claim 27 and 34 further recite, respectively, that the origin location data and destination location data correspond to global positioning system (GPS) coordinate data and the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data”. The examiner disagrees and notes that the claim is merely using well understood means to collect data that is arrange into a cluster, therefore, the claim does noes not aid in overcoming the USC 101 rejection.

“Applicant respectfully asserts that the operation of the inventive computer system (and related methodology) in combination with data received and stored on different database servers and the utilization of a global positioning system (in claims 27 and 34) clearly cannot be characterized as “certain method of organizing human activity” including a commercial or legal interaction. Moreover, such steps as recited in claims 21, 28, and 35 encompass far more than other enumerated groupings of abstract ideas”. The examiner disagrees and directs applicant’s attention to the discussion of “certain method of organizing human activity” and how the claimed invention is merely collecting information to arrive at a sales opportunity.

Step 2A prong 2:
Applicant argues that the claims provide “improvement to other technology or technical field.” (MPEP 2106.04(d)(1)). For instance, the limitations of claims 21, 28, and 35 are used to provide price time priority queue for transformed tutoring units. (See Filed Application, paragraph [0002)). The examiner disagrees and notes that applicant’s own speciation in para 0002, indicates that such providing price time priority queue for transformed sales units was well understood i.e. “It is a well-known fact that transparent open access markets create the lowest price for a good or service with fungible characteristics such as occurred in airlines, telecom and electricity markets (Pentland, W., “After decades of doubt, deregulation delivers lower _ electricity prices.”, October 13, 2013, https:/Awww.forbes.com/sites/williampentland/201 3/10/13/after-decades-of-doubt-deregulation-delivers-lower-electricity-prices/#710fb94b1d13)”.

Applicant argues that the claims add meaningful limitations beyond the general use of a judicial exception, but applicant does not point out which particular limitations are meaningful. The examiner suggests that applicant specifically argue which limitations are meaningful and go beyond the use of a judicial exception.

Applicant argues there is a particular machine that is integral to the claim in the storing of data in multiple databases, substituting tutoring units determining a tutoring exchange based on the attributes of the tutoring unit and the route to be taken along with the use of wired or wireless network. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe).

Step 2B:
Applicant argues that storing of data in multiple databases, substituting tutoring units determining a tutoring exchange based on the attributes of the tutoring unit and the route to be taken along with the use of wired or wireless network adds significantly more. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe)

Applicant argues”… it is not “well-understood, routine, conventional activity” to determine and use a tutoring exchange that is stored on a different server than virtual hub location data, as well as the transmission of various data over a wired or wireless communication network in the manner recited in claims 21, 28, and 35”. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe).

Response to USC 103 Arguments
Applicant argues that the combination of the features of Jamail, Beaurepaire, Hwang and Chaudhary does not teach an exchange. The examiner disagrees  and notes that applicant’s specification para 124 states “A transformed parking community linked parking transportation unit represents space which may be filled by a person or a package. Further the forward transformed parking community linked parking transportation unit market auction 3215 overlay may be a layer on traditional GPS map routing software as an alternative to time based routing. The forward parking community linked parking transportation unit market specification such as “Basic” 3235, 3240 or “Intermediate” 3245, 3250 or “Premium” 3255, 3260 may also have a plurality of other characteristics or levels which form the basis of a fungible contract or substitutable contract between users which is exchangeable with the same terms and conditions if one user is unable to fulfil their contract obligations for the transformed parking community linked parking transportation unit. In some embodiments, the navigation mode 3291 may move the user to turn by turn directions along the price based navigation parking community linked route 3295”. Based on this explanation the examiner understands the exchange to be any platform/marketplace that identifies objects in a manner where they can be substitutable exchange as they represent exchangeable items. With this understanding the examiner provides at least the following:
Beaurepaire para 0061, “ the mapping platform 106 lists the ranks of the mobility hubs and intelligently suggests different intermodal navigation routes between the mobility hubs towards the destination of the user. The user is allowed to select the best suitable intermodal navigation route from the list. The mobility hubs may also include autonomous vehicles along with the shared vehicles driven by the users”.
Jamail, para 0043 “System 100 may include a listings management module 230. The listings management module 230 may provide a listing management input prompt. The listings management module 230 may receive listing management input in relation to the listing management input prompt. The listings management module 230 may provide a listing creation input prompt. The listings management module 230 may receive listing creation input in relation to the listing creation prompt. The listings management module 230 may process the listing creation input to provide listing creation information in relation to a host identifier. The listings management module 230 may process the listing management input to provide listing management information in relation to a host identifier. The listing management information may be associated in a listing management information hierarchy as follows: a listing group identifier in relation to a common listing address, a listing group type identifier in relation to a common listing group identifier, and a listing space identifier defined in relation to a common listing group type identifier. It will be understood that such a listing space identifier may uniquely identify a listing, i.e., a unique listing for a particularly identified parking space that the related host user, i.e. the property owner or third party parking rental manager identified as having control and authority to rent out the parking space during a period of time, has made available for rental. It will be understood that such a listing group type identifier may identify a group of listings or parking spaces at a common address that share a common parking space attribute such as, for example, size of the parking space, condition such as covered, condition such as uncovered, condition such as indoor space, condition such as outdoor space, condition such as directly condition such as garage off street level, condition such as limited access due to vertical clearance. It will be further understood that a listing group type identifier for size of parking space may be identified in a manner such as, for example, compact size, mid-sized, small SUV size, large SUV size, oversized. It will be understood that another module, such as a space finding module 240, may process listing information in relation to listing group type identifier for size to provide information for a drivers, such as drivers of compact cars, of listings for parking spaces of multiple sizes, such, as spaces of corresponding size and larger size”.
Chaudhary, FIG 4, each station defines available objects so that the objects may be exchanged for prices offered by buyers willing to purchase the capacity.
Hwang, 

It is clear from the excerpts sited above that the combination of Jamail, Beaurepaire, Hwang and Chaudhary does teach an exchange where various parking objects are structured in a way that they can be bid on in a substitutable manner (i.e. homogeneous/uniform product specification).

Applicant argues that the combination of the features of Jamail, teaches away from an exchange. The examiner disagrees and directs applicant attention to at least Jamail, para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”. Jamail clearly does teach an exchange where various parking objects are structured in a way that they can be bid on in a substitutable manner (i.e. homogeneous/uniform product specification) and therefore, does not teach away from the objective to “transform a parking unit to a homogenous/uniform product specification) such that the parking unit may be substitutable or fungible, and allow for trading on the parking exchange. In fact, as Jamail clearly describes an electronic management system” (page 20 of applicant’s remarks).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3684) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3684